Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of vertical field balances similar in all material respects to the merchandise the subject of Abstract 52267 and American Askania Corporation v. United States (21 Cust. Ct. 26, C. D. 1121). Since submitting the case upon stipulation, counsel for plaintiffs abandoned protest 939926-G (A)/47618. The abandoned protest was therefore dismissed. With regard to the two remaining protests, i. e., protests 939926-G (B)/47486 and 964550-G/50572, following the cited authorities, the claim of the plaintiffs was sustained.